 In the,MAter, -of FREDKAISERAND CHARLES KAISER,COPARTNERS,DOING BUSINESS UNDER THE TRADE NAME AND STYLE OF NATIONAL HARD-WARECo.andUNITED ELECTRICAL,'RADIO & MACHINE WORKERS OFAMERICA,LOCAL1225,,CIOCase No. 2-C-4933.-Decided February 28, 19441DECISIONANDORDEROn November 8, 1943, the Trial Examiner issued his IntermediateReport-in the above-entitled proceeding,finding that the respondentshad not engaged in and were not engaging in the unfair labor prat;tices alleged in the complaint,and recommending that the complaintbe dismissed,as set forth in the copy of the Intermediate Reportannexed hereto.Thereafter the Union filed exceptions to the Inter-mediate Report and a supporting brief.None of the parties requestedoral argument before the Board atWashington,D. C. The_ Boardhas considered the rulings made by the Trial Examiner at the hear-ing, and finds that no prejudicial error was committed.The rulings.are hereby affirmed.The Board has considered the IntermediateReport, the Union's exceptions and brief,and the entire record inthe case, and hereby adopts the findings,conclusionsand recommenda-tions of the Trial Examiner with the additions noted below :The Union contends in its exceptions-and -brief before the Boardthat on February 6 and March 3, 1942, respondents violated Section8 (5) of the Act in that they refused toreduce to writing an allegedagreement relating to the rehiring of their employees in whatever typeof new businessthey mightundertake.There is no merit in this con-tention.The record shows,and we find,that on February 6, 1942,there was no real meeting of the minds on any terms and conditionsof employment and hence no agreement was actually reached.Wefind further that(1) the employment relationship terminated on'February 6, 1942, when-the employees were dismissed for cause;(2) that therefore the Union did not thereafter represent a majorityof the employees in an appropriate unit; and(3) that consequentlyany refusal to bargain after February 6, 1942, did not constitute a055^ N. L. R. B:, No. 14.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the ' National Labor Relations Act, the National Labor RelationsBoard hereby, orders that the complaint—issued- herein against therespondents, Fred Kaiser, and._ Charles. Kaiser, co-partners,, doingbusiness-under the trade name; and style of National Hardware Co.,Long Island, New York, be, and it hereby, is,. dismissed.Decision and Order.INTERMEDIATE'REPORTMr. Sidney Reitman,for the Board.Mr. Nathaniel Greenbaum,of Brooklyn, N. -Y., for the respondent.Mr. Julius E. Bagley,of Brooklyn, N. Y., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on August i3,'1943, by United Electrical,Radio &'Machinethe National Labor Relations Board, herein called the Board, -by-'the RegionalAugust 16, 1943, against Fred Kaiser and Charles Kaiser, co-partners, doingbusinessunder the trade name and style of National Hardware Co., hereincalled the respondent,allegingthat the respondent had engagedin and'wa'sengagingin unfair labor practices, within the meaning of Section 8 (1) and (5)of the.National Labor Relations Act, 49 Stat.'449, herein called the Act.Copiesof the complaint together with notice of hearing thereon were duly served uponthe respondent and the Union.'With respect to the unfair labor practices, the complaint as amended at thehearing alleged in substance that the respondent: (1) on and after January 26,1942, urged its employees to refrain from assistuig, becoming members of, orremainingmembers of.the Union; (2) on and after January 26, 1942, refused uponrequest to bargain collectively with the Union which was at all, such times theexclusive representative of all of the respondent's production employees, exclusiveof executives and foremen, and ofnce, clerical, and sales employees who constitutedan appropriate unit; and (3) by the foregoing activities, interfered 'with, 're-strained, and coerced its employees in the exercise of the'rights guaranteed inSection 7 of the Act.On August 26, 1943, the respondent filed its: answer, admitting certain of theallegations of the complaint but denying that it had engaged in any unfairlabor practices.Pursuant to notice,a hearingwaM'held at New York City fromSeptember 9through 14, 1943, before the undersigned, 'Earl S. Bellman, theTrialExaminerduly designated by the Chief Trial Examiner. i The Board,,the respondent, andthe Union were represented by. counsel and participated, in the hearingFullopportunity to be heard, to examine,and cross-examine witnesses, 'and to intro;duce evidence bearing on the issues was afforded all parties.On the second dayof the hearing, the respondent's answer wasamended'to aver thatsince the1Upon two occasions,the date of the hearing was duly postponed. NATIONAL HARDWARE CO.73establishment of its war work department there have' been two separate appro-priate units, rather than the single unit alleged in the complaint.At the closeof,'the hearing, a motion by counsel for the Board to conform the pleadings tothe proof was granted without objection, and the undersigned-reserved rulingon a motion by counsel for the respondent that the complaint be dis-missed.This motion is disposed of by the recommendations set, out below:undersigned.The parties were afforded, but waived, opportunity thereafter tofile briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent--ris,and.has.been,since, 1929 a partnership, doing business as Na-tional Hardware Co., with its office and plant located at Ozone Paik, Long'Island;,New York. Prior to February 6, 1942, when it shut down its plant, the respondentwas engaged in the manufacture of builders' hardware.During June 1942, therespondent entered a new line of work on airplane parts. It has since been en-gaged in war work as a sub-contractor at various times for three other firms.'It has also engaged in-some assembly, sale and distribution of hardware products.The materials received by the respondent from its principals in its war workconsist of steel rods and forgings, and aluminum die castings.During the periodof one year prior to September 1943, the materials thus received had a value inexcess of $25,000 and the respondent received in excess of $50,000 for the useof its plant, tools, and facilities and for the labor entering into the machiningand finishing of such materials.As to its hardware business, about September1942, the respondent still had on hand approximately $100,000 worth of materials(at cost price) used in that business.'Approximately two-thirds of such mate-rials had been secured from places outside of the State of New York.During the12 months preceding September 1943, from the materials on hand, the respondentassembled,. packed, and shipped between $25,000 and,$30,000 worth of hardware,about two-thirds of which was shipped-to custoiners outside of the State of NewYork. For the purpose of this proceeding, the respondent concedes,the jurisdic-tion of the Board.The respondent presently has approximately 24 employees engaged in warwork. It has only three employees in its hardware department, two foremenand a forelady.'Fred Kaiser is the directing head of the business.His father,Charles Kaiser, who is the other partner, is relatively inactive.2Liberty Aircraft Products Company, Bendix Aviation Company, and George Manufac-turing Company8The approximate value of materials which the respondent had purchased annually inconnection with hardware manufacturing during the period from 1939 to 1942 was asfollows : -1939____________ $200,0001941____________ $200,0001940 ------------ $300,0001942____________1,500It should be noted that during 1942 the respondent was also engaged in a brokerage-business in finished-hardware in connection with which it purchased about $50,000 worthof merchandise which never entered its plant. (750)4 Since February 1942, the supervisory slaff of the hardware department, supplementedupon occasions by other employees, has been engaged in the liquidation of the materialson.hand at the time the manufacturing of hardware was suspended for the duration of the-- ,war.- 'J4DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR; ORGANIZATION INVOLVEDUdited Electrical, Radio & Machine Workers of America, Local 1225y is a labororganization affiliated with the Congress of Industrial'Organizations. It admitsto meinbeisbip'employees of the respondent.III.THE UNFAIR'LABOR PRACTICESA. Chronological statement of the factsBy letter dated December. 15, 1938, the Second Regional Office informed therespondent of the result of a comparison of union, membership cards and therespondent's pay roll which the Board had' made- in accordance with an agree-ment between the respondent and the Union. The Board's letter reported that67 signatures on "membership cards" submitted by the Union were identicalwith signatures furnished by the respondent for the 80 employees then on its payroll.On February 10,'1939, the respondent and the Union signed an agreement inwhich the Unioii'was recognized as the exclusive bargaining agent for all of therespondent's production employees, exclusive of executives and foremen, andoffice,clerical, and sales employees.This agreement was for a term ofone year, with no renewal' clause, and covered' such ' matters as hoursofwork, rates of pay; overtime pay, grievance procedure, arbitration, holi-days, seniority, and the hiring of new employees. -It was provided that in slackperiods Work would -be divided among the employees' in the 'particular depart-ments affected, and that if division of work was impractical, seniority shouldbe controlling by departments in laying off and rehiring. It was provided thatthe respondent was free to hire' new ernployees from any source ; that the firsttwo weeks of employment should constitute a trial period ; that during suchtrial period'the respondent could "discharge new employees for any reason what=soever without recourse and that upon ,the expiration, of the trial period, newemployees "must, apply for membership in the Union."' The minimum rate ofpay for new employees was set at $11 a week for the first three months ; there=after it increased to $12.''A schedule attached to the agreement established'eachemployee's rate of pay.Ten -employees received $20 or more per week ; 23 re-ceived $15 or more, but less than $20; and-42 employees received less than $15.On February 12, 1940, the respondent and the Union signed a second agree-ment for one year, covering the same unit.While many of the provisions weresubstantially the same as those in the previous agreement, the trial period forhew employees was increased to one month. The minimum rate for new em-ployeeswas increased to $13.60 per week -and the wage schedule attachedgranted pay increases to each of the 75 employees covered by the agreement.These increases ranged from $1 to $2 per week.On February 13, 1941, the respondent and the Union signed their third agree-ment for one year, covering the same unit and with similar provisions.A clausewas added providing for the re-employment, without loss of 'benefits, of em-ployees entering the armed forces:Provisions concerning holidays were madesomewhat more liberal. 11,'hiie,1he"weekly minimnin for new employees remained$1360 per week, or 34, cents per hour, all 119_ employees listed in the appendixreceived wage increases varying from $1 to $3. The average was $1.72 per week.Two increases were for $3; 2 for $2.50-;75 for $2; 8 for $1.50; and 32 for $1.8 If should' be noted that this agreement and the ' two succeeding ones' made no' provi-sion'for the discharge of any employee who failed to maintain 'his membership in goodstanding. NATIONAL HARDWARE CO.-75On January 9, 1942, Charles Frank, business representative of, the Union, wrotethe respondent,'^asking,for a conference not later'than the week of January 19to begin negotiations on a number of changes which the Union desired to in-corporatein an agreementto succeed the one which was to expire on February 13.The letter concluded with the following paragraph:I hope that-the spirit of.good will and cooperation that has prevailed willcontinueduring our conferences.About January 21, at a short meeting arranged pursuant to the above letter, theUnion presentedwritten demands to the respondent.Kaiser' glanced at thedemands ; expressed surprise ate the size of the wage increases sought ; stated thathe thought them unreasonable and impossible;' and suggested that further con-siderationbe reserved as he wanted to discuss the demands with his associate.Another meeting was arranged, and the demands were left for the respondent'sconsideration.'Thereafter Kuser and his father discussed the Union's proposals.The written demands submitted by the Union about January 21 called for sub-stantial concessionsUnder these demands, the minimum rate per hour for newemployees was to be increased from 34 cents to 50 cents, and per week fromthen employed.On the basis of the regular 40-hour week, this constitutedan increase of $8 per week for every employee, or an increase of approximately40 percent,, in contrast with the average increase of $1.72 per week which hadbeen"graiited the preceding year.The demands also required that the respond-ent "employ only good standing members of the Union," and give the Union 48hours notice of intention to hire employees.. It was further provided that if theUnion was unable to furnish employees within 48 hours, the respondent couldhire through-the open market, retaining employees so hired for 2 weeks beforerequiring application for union membership.Provisions as to holidays were tobe more liberal.A vacation of one week at straight time was proposed for allemployees with one year's service or more, and also a week's separation pay for,all employees entering the armed services. It was further proposed that, upon30 days' notice, negotiations would be entered into for new wage scales in theevent of any serious dislocation in the cost of living.O_i January 20, Kaiser met Frank and a union shop committee in the respond-ent's office to discuss the Union's demands.'The meeting opened with, a dis-cussion of the wage increases which were the first of the demands set out on theUnion's, written statementThe Union'took the position that because of in-creased,living costs, the increases demanded were imperative.Kaiser statedthat such increases were impossible if the respondent was to remain in business.He e 1lained- in detail the- problems confionting the respondent, pointing outthat cost of materials had increased substantially; ' that the respondent was facedwith priorities and could not obtain certain materials ; that the market could not9Whenever the name, Kaiser, is used herein without a first name, the reference is to theactive partner,Fred Kaisera The findings as to the above preliminary meeting are made upon testimony of Kaiserwhich the undersigned accepts.His testimony as to this meeting was convincing,and it isreasonable,in view of the length of the written demands, that Kaiser would have askedfor time to consider the demands with his father before discussing them with the Union,especially in view of the business complications with which the respondent was confronted.Frank denied that any preliminary meeting had taken place.e Only Kaiser,and Frank testified concerning this meeting.The findings thereon arebased upon an analysis of their testimony,which differed in emphasis but was not in sub-stantial contradiction.'9Such materials as brass stampings,zinc castings,and iron castings had increased 25percent in cost; screws had increased'50 pen cent;and packing materials from 100 to 200percent.-.-t 76DECISIONS' OF 'NATIONAL` LABOR RELATIONS BOARDabsorb any of the increase in wages asked since ceiling prices had been fixed;that the respondent's margin of profit was only 5 percent; that labor--representedapproximately 50 percent of its costs ; that the respondent was in a line of businessthat was rapidly being liquidated because of the war; that it would probably haveto go out of the hardware business eventually; and that ifupon its wag& deriiands-the'respondent.miglit'as,,well 'go_out of,, business 7hile,it-,`was still'solvent.10Kaiser emphasized that because of these business conditionsthe respondent could not even consider such wage increases and asked the Unionto reconsider the matter and submit something reasonable which would enable therespondent to continue in business.The Union gave no indication that it wouldrecede from its demands for wage increases of approximately 40, percent, anddid not attempt to discuss any of its other'demands.On the other hand, Kaisermade no specific offer of any ii}creases in wages, and the meeting ended withKaiser assuming that the Union would thereafter submit revised wage proposals.The Union did not seek a further conference, with the respondent, but appealedto the New York State Board of Mediation, herein called the Mediation Board,for its assistance:"On January—29, Frank wrote the respondent that the Unionwas seeking the immediate intervention of the Mediation Board'in"order to avoid"a very serious situation developing," since the respondent had refused to con-sider the Union's demands unless "they were considerably changed." - This letter.concluded with the following paragraph :I am awaiting the reply-of the New York State Board of Mediation and assoon as can be arranged a conference will be heldAbout the first of February, the respondent decided to-close down its hardwarebusiness for the duration of the war.On the morning of February 3, beforethe-respondent had communicated this intention to the Union or its employees,Frank called at the respondent's office"Kaiser told Frank that he was unableto talk with him, and that the Union would receive.an important letter explain-ing the respondent's future policy.That afternoon, as the respondent's em-ployees left the phint, each was given a copy of the following one-page notice:NATIONAL HARDWARE .CO.MANUFACTURERSOF BUILDERS'HARDWAREOZONE PARK, N. Y.FEBRUARY 3, 1942.NOTICE 1o OUR EMPLOYEESAfter careful consideration we have definitely decided to discontinue thehardware manufacturing business for the duration of the war.The stockof raw material and finished hardware will be liquidated and we will en-deavor to obtain defense work.When suitable work and machinery is onhand we will contact the union regarding a contract.This step is necessary because of circumstances entirely beyondour con-trol.In addition to our old troubles such as scarcity of material, higher cost"About September 1941, the two partners had first discussed the possibility of havingto shut down" In previous negotiations the Mediation Board had been of assistance.Frank's explanation of the reason, for his visit was that Kaiser had called him andasked him to stop by when lie was hi the neighborhood,as he had something importantto'tell him.Kaiser testified that he did not remember making such a phone , call and thatFrank had just dropped in that morning.Since there is no compelling reason for acceptingeither version,the undersigned makes no finding as to.show Frank happened to go to theplant on February 3.1 NATIONAL HARDWARE CO.77and a "ceiling" on our prices we also have new difficulties brought about by -the governments desire to have small non-essential factories turn to warwork.The.Office of Production Management has recently forbidden the use ofcopper and brass in builders hardware,as well asrestricting the use of othermetals and finishes in defense housing.The hardware used for this purposeis the ordinary cheap steel sets which we are not in a position to manufactureeconomically.The larger factories have automatic buffing, plating andenameling equipment which enables them to turn this material out at verylow cost.We regret having to dismiss our employees but are glad that it happensat a time when there is very little unemployment and many suitable jobs to.be had.We will help all, possible by supplying a list of concerns taking on-help* at this time aliil we will 'write to these concerns in an effort to get workfor our employees.If our employees wish to work under the old contract with a $200 per weekincrease we will be glad to cooperate further by staying open for severalweeks longer thus giving some time to obtain other employment.,NATIONALIIA1:DWARDCOMPANY,By: FLIED KAISDii.On February 3, the respondent wrote theMediationBoard, thanking it for aletter dated January 30,inwhich it had offered its services, and also for its"splendid cooperation in the past."The respondent stated that the Board'sservices would not be necessary,since the respondent was "closing down thehardware manufacturing business for the duration of the war"for reasons setout in an enclosed copy of a letter to its employees. The respondent assured theMediation Board that the conditions involved were beyond its control, and thatit had no desire to go out of a,business -in which it had been "so successful formany years."On February 4, the Union received a two-page letter from the respondent, datedFebruary 3, enclosing a copy of the above notice to the employees. After explain-ing to Frank that it had been impossible to talk freely with him the morning ofFebruary 3 because of "several visitors" who had been in the office, and that forbusiness reason's the respondent was discontinuing hardware manufacturing,"this letter concluded with the following three paragraphs :After liquidating our finished stock and raw material we are going to doeverything possible to obtain war work.When w,e are ready to go aheadwith this tivcirk-we^will get in touch with your organization regarding alabor contract.-Enclosed-'you will find a letter which has been given to each of our em-ployees, copy of which has been sent to the State Board of Mediation.Thisexplains the situation as thoroughly as possible.You will note that in thelast paragraph we have offered to operate for several weeks longer in orderto enable our employees to have some income while they are endeavoringto obtain other employment.We also agree to give a $2 00 per weekincrease during this period. If this is to be accepted we must know notlater than Friday morning, February 6th, as it is necessary for us to obtainsome additional material in order to-keep the plant operating.We shouldalso want a letter from you extending the present contract for that lengthof time.13The reasons set out in this part of the letter were substantially the same as thosestated in the notice to the employees '78DECISIONS OF NATIONAL LABOR RELATIONS BOARDOur dealings with your union over the past few years have been entirelysatisfactory- and we' are sure that a suitable arrangement could have beenworked out for the coming year if it wasn't for these circumstances' whichare entirely out of our control.told him that lie was surprised to learn that the respondent intended to closeits plant in the midst of negotiations, and asked for a three months' extensionbf the agreementKaiser said that a three months' extension was unnecessaryand referred to his letter.Frank, after stating that the letter i'vas no guaranteethat kaiser would negotiate an agreement with the Union when the plant re-opened,' asked for a conference.One was arranged for the following day.On February 5, Kaiser, Frank, and the Union's shop committee met at therespondent's office.Frank again asked for a three months' extension of theagreement.Kaiser would not agree to such an extension, but,asked the Unionto agree to a two weeks' extension, in line with his letter of February 3..14' Thiswas not acceptable to the Union. It asked that Kaiser sign a stipulation thathe would bargain with the Union if it represented a majority of the employeeswhen the plant reopened, provided the old employees were given a chance to trythe new work and the Union was given an,opportunity to train the old employeesfor such new work.Kaiser refused to enter into any such written stipulation,pointing out that-he was very doubtful that his present employees would'be ableto do the new type of work, and that he did not,,want to be under any obligationto take up with the Union the ability of each employee to perform the newwork" No agreement was reached at this conference.16The next morning, Fcbiuary 6, Kaiser telephoned Frank that he was closingthe plant that day rather than keeping it open for another two weeks,. as theemployees might not pay attention'to'their work, would be taking time off, andadditional materials would have to be securedFrank asked that such a closing14The findings herein as to what transpired,from February 4 through February 6, aremade upon the undersigned's appraisal,in the light of the entire record,of the testimonyof Kaiser and Frank,the only witnesses who testified on any of these matters.The mostimportant point of divergence in the testimony has to do with whether either Kaiser orFrank-offered or refused to sign a two weeks' extension of the agreement. Frank testifiedon direct examination when called by the Board that he had at no time discussed withKaiser entering into a written agreement for two weeksOn cross-examination,Frank atfirst testified that he had never stated to Kaiser that he would sign an extension of theagreement for a period of less than theee months and that he had not been willing to con-sider an extension for a period of less than three niodthsThereafter Frank,c anged histestimony,testifying that on February 5 he had requesteda writtenextension of twoweeks to test Kaiser's sincerity.The undersigned is convinced that Frank at no timeoffered to accept an extension for less than three monthsOn the other hand, the under-signed is not convinced that Kaiser specifically offered to sign an agreement for two weeks,as lie testified, but believes that Kaiser intended by his letter of February 3 to extend theagreement for several weeks to assist his employees in getting relocatedThat the re-spondent and the Union were in effect at an impasse as to whether the agreement shouldbe extended for two weeks or three months is indicated by the record as a whole and byKaiser's statement in a telephone conversation with a Field Examiner of the Board onFebruary 24, discussed below.Further,the undersigned is'not convinced that there wasever any clear definition of exactly what the Union wanted the respondent to include in athree months'extension.iiKaiser did not then know what type of war work he would be able to secure. Itshould also be noted that under all three of its agreements with the Union, the respondenthad been free to, selectits new employees16 Frank testified' that Kaiser said at the above conference that the plant would remainopen for two more weeks with the workers leaving the privilege of taking lime off to findother work.Kaiser was not asked whether lie had made such a statement,but it should benoted that in the letter of Febiuary 3, such a procedure was conditioned upon its accept-ance, not later than Friday morning, Febiuary 6, as it was necessary' for the,respondentto obtain additional materials to keep its plant in,operation. NATIONAL- HARDWARE CO.79be avoided until a further conference-could be heldA conference was arranged:However, the plant shut down on' February ' 6, and the -conference did not takephice until the employees were leaving 'the plant.At this conference, Frankagain asked' Kaiser for a three months' extension of the agreement, stating'that the respondent's letter did not constitute a sufficient guarantee to theUnion, and pointing out that the Union wanted assurance that the old employeeswould be given an 'opportunity to go back to work, providing they were capableof doing the work.Kaiser said that he had no objection to rehiring his'oldemployees,' if they could do the new work, but doubted very much that theywould be able to do soKaiser maintained that the shut down was due topriorities and to the necessity of going into war work and promised to try to gethis employees positions in other plants.'?On February 16, the Union filed a charge in'Case No. 2=C_4384, alleging thatthe respondent was violating Section 8 (1) and (5) of the Act. By letter datedFebruary 17, the Board informed the respondent of the Union's chargeBy let-ter dated February 18, the respondent advised the Board that it had bargainedcollectively during several conferences before the plant had been closed, aandthat the closing was due to an economic situation brought about by the war,which circumstances were fully explained in enclosed letters to its employees,the Union, and the Mediation Board,On February 24, Kaiser telephoned Herbert J. Lahne,.the Board's Field Exam-iner in charge of the case, and explained that the respondent intended, as soonas it was ready to start operations, to see if the old employees could be used inthe new work 18 He stated that the respondent did not want to sign a stipula-tion to that effect with the Union because it did not know what kind of war worki6voiil'd be able to secure, and did not want to be placed in the position of havingto argue with the Union over the suitability of each old employee.Kaiser alsostated that he did not then know when the respondent would reopen. Concerningthe matter of the extension 'of the agreement, Kaiser stated that no formal ex-tension had been signed "because the union wanted it 3-month extension and thecompany only wanted an extension for about 2 weeks because since they werewinding up operations they thought a 3-month extension was too long." 1"On March 3, 1942, a conference was held -at the Regional Office at whichKaiser, Frank, and an attorney for the Union met with Field Examiner Lahne 2"At the outset, Kaiser explained that the respondent was then finishing someof its stock and was seeking a loan in order to reopen; that it would probablybe at least two months before it could reopen ; and that it was uncertain in whatline of manufacturing the respondent would be engaged.The,Union stated thatall it wanted was protection for the old employees," and asked that preferencebe given those qualified.Kaiser questioned whether any old employees coulddo the new work which would probably be skilled machine shop work on lathes,drill presses, and milling machines.Kaiser said that if there were any oldemployees who could do the work required, he wouldgivepreference to themand also that if he was unable to get new employees who were already skilled"Kaiser did thereafter secure positions in other plants for about 25 of his employees,and from the time of the shut down until the week of March 20, the only einploye'es on therespondent's pay roll were two foremen, a forelady, and an office employee.18The undersigned does not inteipret Kaiser's ]]illingness to do this as evidence thatthe old employees were then considered laid off lather than dismissed.There is no evi-dence that employees were holding themselves in readiness to be iecalled1"The above quoted matter is from a memorandum prepared by Lalme20 The findings as to what transpired at this conference are made upon the undersigned'sevaluation of the testimony theieon of Lahne, Fiank, and Kaiser.21The term, old employees, as used herein, means the respondent's employees at the timethe plant shut down. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDin'the various lines required he would train old employees. —Discussion thenensued concerning the training program of the War Production Board and. ofthe Union's ability to supply skilled employees and to train the old employees.Lahne pointed out that he believed the respondent was under a continuing obli-gation to the Union in the matter of employment and employment conditions.During the course of the above meeting, the Union asked Kaiser if he wouldreduce to writing the respondent's willingness to recall old employees who werequalified to do the work and, in the event already skilled employees were notavailable,to give preference and training to old employees.Kaiser was,unwill7ing to put anything further in writing, taking the position that his letter ofFebruary 3 was sufficient;that he was attempting to get into a line of work thecharacter of which was uncertain;that no manufacturer so situated could affordto be in a position of having to consider,inadvance'with atunion the suitabilityof each old employee for the new work;and that he was under no obligationat that time to put anything in writing.Kaiser stated,however,that he wouldlet the Union know in advance what type of employees would be needed whenthe plant reopened,and would be glad to have any,skilled employees which theUnion could furnish.22When again asked to put in writing what the respondentwas willing to do, Kaiser insisted that he was under no obligation to do so anddid not want to be in the position of having to haggle with the union over thehiring of every employee." 23After consideration of- the situation withLabile,the union representatives decided to rely upon Kaiser's oral assurances and there-after the charge was withdrawn.Following the above conference,the respondent's pay roll continued to consistof 3 supervisory employees and 1 office employee until the week of March 20 whenthe respondent took back 2 of its old employees,making6on the hay roll'of thehardware department during that week.2'There,were 10 employees, on the payroll for the week of March 27.During the first half of April the pay roll averagedabout 12 employees,and during the second half,about 18.During Mayand Juneemployment varied from 20 to 27, averaging approximately 24.Beginning,witbJuly, employment dropped off sharply so that from the latter part of July tothe latterpartof November the total number of employees on the hardware de-partment pay roll varied from-4 to 8.Thereafter during the remainder of 1942,the number of employees varied from 11 to 13. It dropped off again during 1943.For some time prior to the hearing, only 2 foremen and a forelady had beenemployed in the hardware department.The variation in the number of employees in the hardware department aroseirons the respondent's attemptto take advantageof changing conditions andgovernment regulations in order to liquidate to its advantage the materials.andpartly finished stockwhichithad had on hand at the time of the shut down.Such operations were on a temporary basis, their piobable duration at any giventime being unknownThe employees taken On during these periods were en-gaged largely in assembling and packing products,and included both old employ-ees and new employees.The work involved only a part,of the operations pre-2The undersigned does not believe that Kaiser gave his assent to the Union's sugges-tion that it attempt'to retrain his old employees after receiving such notice, since theo period of ti wining required for skilled machine shop work is 'so long as to make such anunderstanding impractical23The quotation is from the testimony of Frank. In evaluating the above conference,it should be noted that the closed shop prousion submitted as part of the Union's demandsfor its new agreement had never been accepted by the respondent during the negotiations'prior to the shutdown, and that on March 3 the'iespondent had no employees and wasuncertain as to when it would have.21The employment figures which follow, are for the total pay roll, including the super.visory and once employees. NATIONAL. HARDWARE CO. - , -81viously performed in the hardware department, and former employees whowere recalled received approximately $2'per week more than they had receivedbefore the shut down.The record does not establish that the respondent failedto follow departmental seniority in recalling old employees,' nor is there, anyevidence,that any old employee who would have. been entitled to return underdepartmental seniority ever sought employment and was refused such employ-ment in the hardware department.However, it is clear that the respondentdid not inform the Union that it was taking on employees in the-hardware depart-ment.'During the first half of June, without any prior notification to,the Union, therespondent started operating its war department, which has been in'operationconstantly sincewhile the number of employees on war work has varied, it hasnever been large' It was approximately 24 at the time of the hearing. Ati;arious times since it2started'operating the war department, a total of some 10to 12 old employees have worked therein.Hoii-ever, the greatest number of oldemployees working at any one time was 4 or 5For'the, most part, these oldcmployees,have performed relatively simple operations.The respondent's war work has consisted of machine shop'operations on air-plane parts, requiring precision to within one-thousandth of an inch on certainoperationsOn the whole, this work has required substantially more skill thanis i equ fired in hardware inunufactui ing nMost of the war department employees.have had considerable machine shop experience, aie paid on the average,more thanhardware employees, and work on machines which, for the most part, have been,secured for war workIn order to secure employees for its war department, therespondent has repeatedly advertised in various papers, and has used the assist-ance of employment agencies and other employersThe respondent at no timehas attempted to secure employees through the Union, nor has the Union eversent anyone to apply for woikin. the respondent's war department.26-On October' 26, Frank telephoned Kaiser, and reminded him of the under-rtanding reached at the Board's office on March 3.Kaiser said that he had beenverv busy; that the respondent-had only a small inunlber of employees ; and thathe had not thought it was worthwhile calling the Union.Kaiser asked if theUnion represented a majority of the employees at the plant and Frank repliedthat it didThe conversation thereupon tetininated.",25Although the agieement providing for seniority on a departmental basis had expired,Kaiser testified repeatedlythat hehad 'followed seniority in calling back employees, as ithad always been the respondent's practice to do so.While there are inconsistencies inKaiser's testimony on this matter,the undersigned finds nothing in the evidence to warranta finding that Kaiser was attempting to avoid hiring members of the Union. Kaiser testi-fied,withoutcontradiction,that Frank had always told him that all of the employeessere membeis of the UnionFurthei,all three agreements had provided that employeesjoin,the Union upon the expiration of their probationary periods of employment"During the period from July to December,1942, the 'number of employees carried onthe pay roll of the wai department varied from 11 to 2927While the testimony of an expert witness for the respondent, Fred G.Pohl, clearlydisciedits Kaisei's testimony as to the extiemely high degree of skill allegedly required onalmost all of the war work,the undeisigned is convinced from all the evidence that ma-chining airplane pai ti requires substantiallymoreskill than the work in the hardwaredepartment2"The esidence shows that there has been it scarcity of skilled help during the periodim olved2DThe findings as to the above conveisation aie made upon testimony of Fiank which theundeisigned creditsKaisel chaiacterired the conversation as an apology on Frank's partfoi nothaving calledsooner because lie was busy organizing larger plan`ts'There'is noevidence that Kaiser offered to bargain with the Union or that Frank requested a confer-ence during the above conveisationIt is noteworthythat Kaiserhad not pr^eviouslyquestioned the Unions majority statusAt the hearing,Frank testified that hehad'not578129-44-vol.5571 '82DECISIONSOF N-ATIONALOLABOR RELATIONS BOARDSubsequent tq the above telephone conversation,the Union filed its originalcharge in the instant matter, alleging violation of Sections 8 (1), (3); and (5) ofthe ActThe Board informed the respondent of this charge b^letter datedOctober 30,1942.By letter to the Board dated November 2, Kaiser'denied theUnion's charges and stated,in part :We have never refused to engage an applicant because of union affrlia-"tions.In fact,"we will be very pleased to employ all of the machinists that'the above mentioned union can send to us. 'The fact-of the matter is thatwe have been working under very severe difficulties because of our inabilityto obtain experienced workersThe work we are engaged in consists ofmachine work on airplane parts to very close tolerances and we must havemen with three or more years machine shop experienceAs mentioned above,itmakes very little difference to us whether these men are organized and if,Mr. Frank can show that his union has the majority of our employees enrolled,we will accept them as a bargaining agent.We wish to advise you however, that Mr. Frank knows nothing whatsoeverabout the conditions in this shop and he is not acquainted with any of themen because he has never been at the plant since February of last year andthe .employees in thisWar Products Department seem to know nothingwhatsoever of Mr Frank or his union.B Conclusions concernznq the unfair labor practices1.The alleged interference,rests aint and coercionThe complaint alleges that from about January 26,1942,the respondent urgedits employees to refrain from assisting,becoming members of, or'remaunngmembers of the UnionThere is no evidence of any such activity on the part ofthe respondent."Accoidingly,it is recommended below that this allegation ofthe complaint be dismissed.2.The alleged refusal to bargain(a)The,'ppropriate unitAt the hearing, the parties stipulated that as of the date of the shut down,duction employees of the 'respondent employed at its Lang Island plant,exclusiveof executives and foremen,and office,clerical,and sales employees.This 'isthe unit alleged appropriate in the complaint and the unit covered by the threeannual agreements.'.The undersigned' finds that on February 6, 1942,and at all times materialherein prior thereto, all production employeesof therespondent employed atitsLong Island plant,exclusive of executives and foremen,and offie,clerical,and sales employees constituted a unit appropriate for the purposes of collectivebargaining with respect to rates of pay,wages, hours of employment, or otherbased his claim of majority on October 26 on union membership secured .unong the newemployees, but rather upon the Union's continuing status as the baig.linmg agent.Thereis no evidence that any of the respondent's new employees had coined the Unionburinsthe pity-roll week of October 29. there were only two eniplovees on the hardware depart-ment pay roll other than supeitisory and clerical emplo}eesBoth were old employees,but there is no evidence that one has ever belonged to the UnionThere were 21 em-ployees on the war department pay roll during that week, most of them weir newemployees30The evidence shows, at most, that Kaiser learned, in February 1942 the desires ofsome employees concerning the respondent's offer to continue to operate a few weeks longer,and, in the fall of 1942, that employees in the war department, seemed to know 'nothingabout the Union or Mr Frank.- " NATICNA L HARDWARE CO.83conditions of employment, and that said unit insured to employees of the re-spondent.the full benefit, 'of their right to sell-organization and to , collectivebaiganiing-andLotherwise effectuated the policies of the Act. .-The Board, takes the position that the abos e found unit has continued to beappropriate and that the establishment of the war department has no effect uponthe appropriate unit, such employees being included appropriately therein.Therespondent takes the position that since the establishment of the war departmentthere have been two separate appropriate units, and that the unit alleged in thecomplaint, embracing all of the respondent's production employees, is inappro-priate after the (late of the shut down."The war department constitutes an operation clearly distinguishable in severalways t'roin the hardware department It occupies a separate part of the plantwhich has been partitioned off from the hardware department. The employeesare carried on a separate pay roll, and are under separate supervisionWhilethe p i tnership entity has not changed, in order to obtain a substantial part ofthe nmchineiv required for war work a profit sharing agreement wag enteredinto Ni nth a lMr Hatsfield, under which he transferred 10 machines from his plantand receives one-third of the profits of the war departmentSeparate books arekept for, the war department and a separate bank account is maintained.Wardepartment.checks are on a different color paper and bear the legend "NationalHardware Company, War Pioducts Division" In additioin to the machinerysecured by the profit sharing agreement with Hatstield, the respondent purchasedabout $20,000 worth,ot new machinery, consisting of 8 machines.Only 4 or 5of 'the over 50 machines in the hardware department were adaptable for warwollc, and these were transferred to the war departmentOn the whole, themachi neiy in the war department is substantially different from that in thehartlu are department, and the work performed thereon requires substantiallymore skillWhile hardu are department employees always work onI an hourlybasis, war department employees, at tunes, work on a piece rate basis.On theaverage,vatdepartment employees have substantially higher earnings thanhardware department employees, their hourly'rate averaging approximately onedollarMany of the employees on war woik have had a substantial amount ofprevious experience in machuie shop practiceThere is very little interchangeof employees between the two departments, and the departments are functionallynulependept of one another in almost all respectsFurther the activities of thewar department are of a temporary nature, while the respondent's regular busi-ness is manufacturing hardwareClearly the unit established by three years of bargaining as evidenced by thethree agreements included the production employees engaged in the respondent'shardware manufacturing business, as the war department was neither in exist-ence nor in prospect at the time the agreements were negotiated.On the otherhand, while the war department is clearly distinguishable-from the hardwaredepartment, it is not so completely divorced therefrom that it could not con-stitute a part of an expanded appropriate unit.However, the undersigned be-lieves that the determining factor in deciding whether or not it is appropriate tocombine- the war department and the hardware department into one singleappropriate unit is the desire of the employees in the war department to be repre-sented by the Un ion"2 There is no evidence in the record that the employees inthe wan department desire the Union to represent them. Further, the under-31The parties stipulated, however, that executives and foremen, and office, clerical,and sales employees are appropriately excluded fioui anv unit or units appropriate subse-quent to February 6, 194232Ai inourand Company,40 N. L. R B. 1333 ;llrow there Fishes ies, Inc,33 N I, it B919- I84'DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned finds that no continuing majority following the shut down operates as aAccordingly,the undersigned finds that since February 6, 1942, all of the production employees'of the respondent employed at its Long Island plant, exclusive of executives andforemen, and office', clerical, and sales employees have not constituted and do notconstitute an appropriate unit.(b).Representation by the Union of-the majority of the employees within theappropriate unitThe Union's majority 'status was never questioned by 'the respondent priorto the shut down of February 6, 1942. The Board maintains that prior to theshut down the Union represented a majority of the emplo}gees in. the above foundappropriate unit, and that its majority status since has been a continuing onebecause the respondent had refused to bargain with the Union by the time it hadclosed its plant There-is do contention that the shut down of February 6 was-alock out and there is no,allegation of any violation of Section 8 (3) of the Act.However, in oral argument, counsel for the Board contended that in order toavoid bargaining with the Union the respondent took advantage of an economicproblem wliich was confronting it and shut down its plant.The respondenttakes the position that even if the Union had a majority at the time of the shutdoN^ri, it lost it thereafter because the shut down was a business move involvingno unfair labor practices.-A finding as to the Union's majority, on and before February 6, is not neces-sary to a determination 'of the issues herein, in view of the'conclusioos reached inthe following section of this' reportattempt to resolve the 'questions involved , in reaching an ultimate conclusionthereon, but will assume the Union's majority 'status prior'to the shut down, justas the respondent did during that period(c)The alleged refusal to bargain,The facts herein show that the Union and the respondent entered into threesuccessive one year, agreements, the last of which expired February 13, 1942.There is no evidence that the .respondent at any time attempted to influence itsemployees against the Union and the agreements themselves shoe; that the,Union progressively secured more favorable conditions, including wage increasesThere'is no evidence that during any of the three years of contractual relation-ships the respondent, sought to circumvent its obligations to the' UnionInshort, the record shows a background of,labor relations free from anythingsuggestive of anti-union attitudes or activities ,on the part of the respondent.The alleged-refusal to bargain must be considered against this,background."Counsel for the Board contends that the respondent refused to bargain atthe,meeting of January 26 by, refusing even to consider the-Union's demands andby failing to submit counter proposals , The evidence-does not substantiate this,contentionIn view of'the size of the increases asked and the business con-ditions with which the respondent was then confronted, Kaiser's characterizaition of the demands as unreasonable and his request that they-be reconsidered.does not constitute a refusal to bargain, especially ,nice he went to great lengthato explain to the Union why lie considered the demands unreasonable.Nor doesI33Also, in, ieaching all of the conclusions herein, the undersigned has given due con-sideration to the respondent's failure to notify the Union of its operations following theshut clown14From this, request, it is apparent that Kaiser vas willing to consider giving sonicIncreases. NATIONAL HARDWARE CO.'85,ithe undersigned, believe that the respondent's failure to offer counter proposalsat that juncture constituted a refusal to bargain,All of the Union's demandsLad not been discussed ; the Union had not requested counter proposals ; andKaiser's request that the Union reconsider its demands in the light of his explanation of the respondent's financial situation'was not an unreasonable'oneThe Board further contends that by its notice to its employees on February 3,the respondent repudiated the Union and appealed over the Union directly toits employees.The evidence does not wariant making such a finding. Clearly,the respondent was under no obligation to notify its employees through theUnion of its decision to dismiss them because of economic reasons.While the'respondent's procedure would have been -less open -to question if its offer tocontinue operations several weeks under the old contract with a $2 increasehad been made only through the Union rather than both to its employees andto the Union, there is no evidence that the respondent attempted, to persuadeits employees individually to ;accept its offerOn the other hand, it clearlysought the acceptance of its offer, by the Union.The conference of February 5 does not involve' a refusal to bargainFrankdid not accept the respondent's offer to keep the plant open a few weeks longervi nth a $2 increase, but sought rather a three' months' extension of the agree-ment. In addition, on Febi nary 5, Frank also sought a signed stipulation whichw'ould' have placed the respondent under obligations to hire its old-ennployees,respondent did not then 'know In view of' its' definite'decision to shut downwi ithin a few weeks, at the latest, the undersigned does not believe that the re-spondent's unwillingness to renew the agreement for three months shows badfaith.Further, since the respondent had' never specifically accepted the closedship principle, it was ruder no obligation to sign a stipulation with the Unionconcerning the hiring of employees for work the nature and time of which wasuncertain, especially since it had informed its old employees 'that it wasdismissing them.'While some circumstances surrounding the shut down' and the developmentsthereafterraisedoubts, on the record as a whole, the undersigned cannot acceptthe Board's contention that in shutting down the respondent was using aneconomic necessity to escape bargaining with the Union. On all of the evidence,the undersigned concludes and finds that on February 6, 1942, the,respondent dis-continued its hardware manufacturing operations for business reasons; "' that itdid not know then when or under what conditions it might be able to undertake'work ; that the employ inent status of its employees terminated on, Febru-ary 6, 1942 ; 3a and that the respondent-had not refused to bargain with the Unionthrough the date of, the shut downSince the shut down was not preceded byor accompanied by any unfair labor practice's, and since^the'employment statusof the employees terminated at the time of the shut down, whatever majoritystatus the Union had prior thereto terminated on February 6, 1942.Further,and the above findings concerning the appropriate unit after February 6, 1942, theundersigned further'finds that at no time has the respondent refused to bargain35The fact that the high wage demands ofthe Unionconstituted a "last straw" inreaching the decision,and the further fact that the respondent would have operated afew weeks longer if the Union had accepted its proposal,haveboth been weighed inreaching the above conclusion'"Not only was the term,"dismiss",used in the iespondent's letter to its employees onFebruary3, but the Union told the employees at a meeting the evening of February 6 thatit "had jobs for them."Further,Kaiser secured new employment for abort 25 employees. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDlwith the Unioncas the duly designated representative of a majority of itsemployees in an appropriateunit''.Upon the basis of the'foregoing findings offact, and upon the entire record inthe case, theundersigned makes the following:CONCLUSIONS OF LXw i'ry1Fred Kaiser and Charles Kaiser, co-partners, doing business under the tradename and style of National Hardware Co, the respondent herein, is engagedin commerce within the meaning of Section 2 (6) of the Act.,2United Electrical, Radio & Machine Workers of'America. Local 122-5. C 1. O ,is a labor organization within the meaning of Section 2 (5) of the Act-3.The respondent has not engaged in unfair labor practices within,tile mean-ing of Section 8 (1) or (5) of the ActC1RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint herein be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 10,1943-any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the, case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, filed with the Board,:Rochambeau Building, Washington, D C, an original and tour copies of a state-ment in writing setting, forth such exceptions to the Intermediate Report or toany other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereofImmediately upon the filing of such statement ofexceptions and/or brief, the party,or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director. , As further provided in said Section 33, should any partydesire permission to argue orally, before the Board, request therefore must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board-EARL SBELLMAN,TrialE,xaiii-iu.er.Dated November 8, 1943.37The facts in this case distinguish it from situations involving refusals to bargain priorto'shut downs; 'situations in which shut downs occur in violation of the .\ct;situationsinvolving temporary shut downs where the resumption of the same type of work is antici-pated and employees are meiely laid off;and situations in which valid contracts do, notexpire until after operations have been resumed.)